UNITED STATES OMB APPROVAL SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 OMB Number:3235-0058 Expires:August 31, 2015 Estimated average burden hours per response2.50 FORM 12b-25 SEC FILE NUMBER 811-21079 NOTIFICATION OF LATE FILING CUSIP NUMBER (Check one):[] Form 10-K [] Form 20-F [] Form 11-K [] Form 10-Q[] Form 10-D[X] Form N-SAR [] Form N-CSR For Period Ended: December 31, 2013 [ ] Transition Report on Form 10-K [ ] Transition Report on Form 20-F [ ] Transition Report on Form 11-K [ ] Transition Report on Form 10-Q [ ] Transition Report on Form N-SAR For the Transition Period Ended: Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: PART I – REGISTRANT INFORMATION Hatteras Alternative Mutual Funds Trust Full Name of Registrant AIP Alternative Strategies Funds Former Name if Applicable 8540 Colonnade Center Drive, Suite 401 Address of Principal Executive Office (Street and Number) Raleigh, North Carolina 27615 City, State and Zip Code PART II – RULES 12b-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed. (Check box if appropriate) (a) The reason described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense [X] (b) The subject annual report, semi-annual report, transition report on Form 10-K, Form 20-F, Form 11-K, Form N-SAR or Form N-CSR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report or transition report on Form 10-Q, or subject distribution report on Form 10-D, or portion thereof, will be filed on or before the fifth calendar day following the prescribed due date; and (c) The accountant’s statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. PART III – NARRATIVE State below in reasonable detail why Forms 10-K, 20-F, 11-K, 10-Q, 10-D, N-SAR, N-CSR, or the transition report or portion thereof, could not be filed within the prescribed time period. The independent registered public accounting firm’s opinion was not released until after EDGAR was closed for submissions on March 3, 2014. The Registrant expects that Form N-SAR will be filed on March 4, 2014. PART IV – OTHER INFORMATION Name and telephone number of person to contact in regard to this notification Robert Lance Baker 846-2324 (Name) (Area Code) (Telephone Number) Have all other periodic reports required under Section 13 or 15(d) of the Securities Exchange Act of 1934 or Section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to filed such report(s) been filed?If the answer is no, identify report(s).[X]Yes[] No Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof?[] Yes[X] No If so, attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. Hatteras Alternative Mutual Funds Trust Name of Registrant as Specified in Charter has caused this notification to be signed on its behalf by the undersigned hereunto duly authorized. DateMarch 4, 2014 By/s/ Robert Lance Baker Robert Lance Baker Treasurer and Chief Financial Officer
